Exhibit 10.1

MUTUAL RESCISSION AGREEMENT

THIS MUTUAL RESCISSION AGREEMENT (“Agreement”) is entered into on the dates set
forth below but effective as of September 22, 2016 (the “Effective Date”), by
and between Co-Diagnostics, Inc., a Utah corporation (the “Company”), and Robert
Salna and Ted Murphy, individuals with an address located at 64 Industrial Road,
Richmond Hill, Ontario L4C 2Y1, Canada, and comprising all members of the Board
of Watermark Group, Inc. n/k/a Zika Diagnostics, Inc. (“Murphy”) and Watermark
Group, Inc. n/k/a Zika Diagnostics, Inc., a Nevada corporation (“Watermark”);

WITNESSETH:

WHEREAS, on September 22, 2016, the parties entered into a Stock Purchase
Agreement, attached hereto as Exhibit A (the “SPA”), whereby Murphy effectively
sold 19,800,000 shares (the “Shares”) of common stock of Watermark to the
Company;

WHEREAS, effective October 13, 2016, the Company and Watermark entered into an
Exclusive License Agreement (“ELA”) granting a license to Watermark to sell
certain proprietary molecular diagnostic tests;

 WHEREAS, pursuant to the SPA, Murphy represented and warranted, inter alia,
that Watermark had no debt and owed no operational expenses to any party,
related or unrelated as of the date of SPA, and further represented and
warranted that Watermark had no convertible instruments (including without
limitation, warrants, options, convertible debt, etc.); 

 WHEREAS, the Company, relying on Murphy’s representations entered into the SPA
and purchased the Shares for $55,000 and entered into the ELA;  

 WHEREAS, during the month of January 2017, the Company became aware that a
Promissory Note dated November 1, 2011, amended and modified on December 11,
2014, July 7, 2015 and December 11, 2015, owned by P&G Holdings LLC (the “Note”)
was allegedly still outstanding as of the Effective Date;  

NOW, THEREFORE, in consideration of the foregoing recitals and the covenants
herein, the parties hereto agree to rescind the SPA and the ELA in their
entirety, effective as of inception of such agreement, and further agree as
follows:

1. Rescission of the SPA. 

The SPA is hereby explicitly rescinded in its entirety effective as of the
Effective Date and is declared and shall be considered void ab initio, as are
any other agreements, whether oral or written, between the parties concerning
the subject matter herein prior to the date of complete execution of this
Agreement.  

--------------------------------------------------------------------------------

2. Return of Funds. 

 In view of the current belief of the Company that Murphy was similarly deceived
regarding representations concerning the status of Watermark, the Company does
not demand refund of the  $55,000 purchase price for the Shares, but the parties
agree to offset the $55,000 against amounts the Company agrees to refund to
Watermark as set forth hereinafter. 

3. Return of Shares. 

 The Company agrees to return the Shares of Watermark to Murphy, after
cancelling 16,200,000 shares issued to the Company as part of an alleged stock
dividend making Murphy the controlling shareholder of Watermark.  

4. Licensing Agreement. 

 The parties acknowledge that pursuant to the ELA between the Company and
Watermark dated October 13, 2016, this Agreement constitutes a change of control
of Watermark pursuant 12.3 D. of the ELA, and the ELA shall be terminated
effective immediately.  Further, the parties hereto agree to waive all notice
requirements and cure periods associated with the termination of the ELA as set
forth therein.  

 Further, in partial consideration for this Agreement, to recognize the fact
that certain funds were advanced to the Company as advanced royalties pursuant
to the ELA, and to place the parties as close as possible to their respective
positions prior to the transaction referenced herein, Company agrees to enter
into a promissory note payable to Watermark in the amount of $445,000
representing the advanced royalties paid, less the Company’s purchase price of
the 19.8 million shares of Watermark.  A copy of the note is attached hereto as
Exhibit B. 

5. Name Change.  Watermark agrees to make all necessary filings with the State
of Nevada to changes its name back to Watermark Group, Inc.  

6. Amendments. 

This Agreement may not be modified or amended except by a written document
signed by the parties.

7. Parties. 

This Agreement is for the benefit of, and binds, the parties, their successors
and permitted assigns.  Neither party shall have any further rights or duties
thereunder.  

8. Severability. 

--------------------------------------------------------------------------------

The provisions of this Agreement will be deemed severable, and if any part of
any provision is held illegal, void or invalid under applicable law, such
provision will be changed to the extent reasonably necessary to make the
provision, as so changed, legal, valid and binding. If any provision of this
Agreement is held illegal, void or invalid in its entirety, the remaining
provisions of this Agreement will not in any way be affected or impaired but
will remain binding in accordance with their terms.

9. Governing Law. 

 This Agreement shall be construed as to both validity and performance and
enforced in accordance with the laws of the State of New York, without giving
effect to the conflicts of law principles thereof.  Any action brought by either
party against the other concerning the Agreement or SPA shall be brought only in
the federal courts located in the State of New York, New York County.   

(a)10. Counterparts. 

(b)This Agreement may be executed in any number of counterparts, each of which
will be deemed an original, but all of which together will constitute one and
the same instrument.  This Agreement may be executed by facsimile or by email of
PDF or digital image format files of the executed signature page hereto. 

(c)11. Further Assurances.   

(d)Each party shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as the other party may
reasonably request in order to rescind the SPA, and to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby. 

 

The parties have executed this Agreement on the dates indicated below to be
effective as of the Effective Date.

 

CO-DIAGNOSTICS, INC.:

 

/s________________________________

Name:  Dwight Egan

Title:  President  

Date:    March 23, 2017

--------------------------------------------------------------------------------

 

TED MURPHY:

 

/s/________________________________

Individually, and on behalf of Watermark

Date:  March 23, 2017

 

 

Agree and Acknowledge:

 

ROBERT SALNA:

 

/s/________________________________

Individually, and on behalf of Watermark

Date:  March 23, 2017

 

 